        Case 1:18-cv-10936-JSR Document 278 Filed 03/22/19 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 IN RE PLATINUM-BEECHWOOD LITIGATION                                  No. 18-CV-6658 (JSR)


 MARTIN TROTT and CHRISTOPHER SMITH, as Joint
 Official Liquidators and Foreign Representatives of
 PLATINUM PARTNERS VALUE ARBITRAGE FUND                               No. 18-CV-10936 (JSR)
 L.P. (in OFFICIAL LIQUIDATION) and PLATINUM
 PARTNERS VALUE ARBITRAGE FUND L.P. (in
 OFFICIAL LIQUIDATION),

                                                Plaintiffs,

                               V.

PLATINUM MANAGEMENT (NY) LLC, et al.,

                                                Defendants.


                           STIPULATION AND PROPOSED ORDER

        WHEREAS, on November 21, 2018, Plaintiffs Martin Trott and Christopher Smith, as

Joint Official Liquidators and Foreign Representatives of Platinum Partners Value Arbitrage Fund

L.P. (in Official Liquidation) and for Platinum Partners Value Arbitrage Fund L.P. (in Official

Liquidation) ( collectively, "Plaintiffs") filed the initial complaint ("Complaint") in Case No. 18-

CV -1093 6 (Dkt. 1), naming Naftali Manel a C'Manela") as a Defendant.

        WHEREAS, on January 18, 2019, Manela waived service of the Complaint.

        WHEREAS, on January 23, 2019, Plaintiffs filed an amended complaint ("Amended

Complaint") (Dkt. 159).

        WHEREAS, on March 15, 2019, the Court ordered that "defendants in this case who are

also standing trial, or are set to stand trial, in a related criminal matter in the Eastern District of

New York [("E.D.N.Y. Defendants")] ... will not be excused from document production in this
       Case 1:18-cv-10936-JSR Document 278 Filed 03/22/19 Page 2 of 3




 case, but they will otherwise be excused from all discovery obligations until the completion of

their trial." (Dkt. 183). The Court also ordered that, "[t]he deadline for these defendants to answer

or move to dismiss (if they have not done so already) is likewise extended until two weeks

following the completion of their trial." (0kt. 183).

        WHEREAS, there has been no previous request for an extension of time for Manela to

respond to the Complaint or Amended Complaint.

        IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned attorneys

for the parties, that Manela's discovery obligations and time to respond to the Amended Complaint

should be the same as the E.D.N.Y. Defendants. Accordingly, it is agreed that Manela shall

respond to document requests in this case, but Manela will otherwise be excused from all discovery

obligations until the completion of the trial in the related criminal matter in the Eastern District of

New York, and it is agreed that the deadline for Manela to answer or move to dismiss the Amended

Complaint is extended until two weeks following completion of the trial.

       IT IS FURTHER STIPULATED AND AGREED, that no provision of this Stipulation and

Order shall be construed as a waiver of any party's claims or defenses, which each party reserves.
        Case 1:18-cv-10936-JSR Document 278 Filed 03/22/19 Page 3 of 3




Date:           New York, New York
                March 22, 2019



W
ll:.        ~ & HARAN LLP                 HOLLAND & KNIGHT LLP
                                          ~(U.~         e.fQ.lL
Adam Cohen                                Barbra R. Parlin
Sean T. Haran                             Warren E. Gluck
 Jeffery L. Ding                          Richard A. Bixter, Jr.
 I Battery Park Plaza, 34th Floor         31 West 52nd Street
New York, NY 10004                        New York, NY 10019
Tel.: (212) 335-2030                      Tel.: (212) 513-3200
sharan@wmhlaw.com                         warren.gluck@hklaw.com
acohen@wmhlaw.com                         Barbra.parlin@hklaw.com
jding@wmhlaw.com                          richard. bixter@hklaw.com

Counsel/or Defendant Naftali Mane/a       Counsel for the Plaintiffs




SO ORDERED:
                     HONORABLE JED S. RAKOFF
                     UNITED STATES DISTRICT JUDGE
